Citation Nr: 1400920	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-34 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for dry eye syndrome.

2. Entitlement to service connection for a disability manifested by mid-sternum pain.

3.  Entitlement to service connection for left-sided nasal septal deviation with spur.

4.  Entitlement to service connection for epistaxis, to include as secondary to service-connected allergic rhinitis.

5.  Entitlement to service connection for astigmatism.

6.  Entitlement to service connection for dermatosis paulosis nigra.

7.  Entitlement to service connection for anemia.

8.  Entitlement to service connection for upper respiratory infections.

9.  Entitlement to an initial compensable rating for migraine headaches.

10.  Entitlement to an initial compensable rating for vertigo.

11.  Entitlement to an initial compensable rating for status-post breast reduction surgery.

12.  Entitlement to an initial compensable rating for residual breast scars.

13.  Entitlement to an initial compensable rating for left elbow tendonitis.

14.  Entitlement to an initial compensable rating for right elbow tendonitis.

15.  Entitlement to an initial compensable rating for superficial spider veins of the left calf.

16.  Entitlement to an initial compensable rating for superficial spider veins of the right calf.

17.  Entitlement to an initial compensable rating for left wrist overuse syndrome.

18.  Entitlement to an initial compensable rating for right wrist overuse syndrome.

19.  Entitlement to an initial compensable rating for patellofemoral syndrome of the left knee.

20.  Entitlement to an initial compensable rating for patellofemoral syndrome of the right knee.

21.  Entitlement to an initial compensable rating for allergic rhinitis.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION


The Veteran served on active duty from November 1978 to November 2008.  The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has reviewed the VBMS system.  No records were found therein.  This appeal was processed using the Virtual VA paperless claims processing system.  The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington DC.


REMAND

Initially, the Board notes that the Veteran's Form DD 214 does not appear to be associated with the electronic claims file.  This document must be obtained and associated with the record.

Also, in June 2009 and August 2010 the Veteran indicated that she receives treatment for her conditions at the Malcom Grow Medical Center.  See Virtual VA entries # 8 & #17.  The file contains a small number of records from this facility limited to 2009 (mixed with service treatment records entries).  Updated treatment records from this facility must be requested.  See 38 C.F.R. § 3.159(c)(1).

As for the service connection claims, the Veteran alleges that she served in the Southwest Asia Theater of operations during the Persian Gulf War.  Subject to verification of such service, an opinion should be rendered on whether the Veteran's symptoms are part of an overarching medically unexplained chronic multisymptom illness.  If not or if the Veteran does not qualify as a Persian Gulf Veteran, the examiner should opine on whether the conditions are otherwise related to service.  In this regard, service treatment records show treatment for dry eye in March 2008, mid-sternum pain in July 2005, epistaxis in March 2004, dermatosis paulosis nigra in March 2004, anemia in December 2003, and an upper respiratory infection in July 1997, for example.  See Virtual VA entry #42, p. 130/150, 6/150, 56/150, 67/150, and 97/150, and Virtual VA entry #33 p.8/150, respectively.  The 2008 VA examiner did not opine on the etiology of the claimed disabilities.

Specifically regarding epistaxis, an opinion on the issue of secondary service connection should be obtained as the Veteran contends her epistaxis is secondary to the service-connected allergic rhinitis.  See Virtual VA entry # 1.  Specifically regarding astigmatism, medical clarification is necessary to allow for proper legal analysis of the claim, as astigmatism constitutes a refractive error of the eyes.  See 38 C.F.R. §§  3.303(c), § 4.9. 

As for the increased rating claims, the last VA examination conducted was in 2008 in connection with the underlying claims for service connection.  In October 2013, the Veteran's representative stated the conditions have worsened.  The present severity of the Veteran's service-connected disabilities should be ascertained.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
  
Accordingly, the case is REMANDED for the following action:  

1.  Contact the appropriate Federal agency and/or service department to obtain a copy of the Veteran's DD-214 Form and associate it with the Veteran's claims folder. 

2. The RO should contact the Veteran and request that she provide any authorization forms necessary to allow the RO to obtain treatment records from the Malcom Grow Medical Center dated since 2009.  Thereafter, the RO should attempt to obtain those records.  If no records can be obtained, VA's efforts must be documented for the record.

3.  Schedule the Veteran for a VA examination(s) to determine the nature and likely etiology of the following disorders:
      a.  dry eye syndrome
      b.  a disability manifested by mid-sternum pain
      c.  left-sided nasal septal deviation with spur
      d.  epistaxis
      e.  dermatosis paulosis nigra
      f.  anemia
      g.  upper respiratory infections.

The examiner is to be provided access to the electronic claims folders in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

(A.)  If, and only if, it is determined that the Veteran in this case qualifies as a Persian Gulf Veteran, the examiner should determine whether it is at least as likely as not that any of her claimed disabilities are due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether they are more likely than not that the symptoms are due to a known diagnosable disease entity.  

(B.)  If there are known clinical diagnoses, the examiner should expressly identify these underlying diagnoses.  In such a case, the VA examiner should opine on whether it is at least as likely as not (50 percent probability or greater) that the currently demonstrated disability is due to an event or incident of her period of active service.  In so doing, the examiner should address the symptomatology documented in the service treatment records (STRs), included those identified hereinabove (March 2008, July 2005, March 2004, March 2004, December 2003, and July 1997).

With specific respect to epistaxis, the VA examiner should further opine as to whether it is at least as likely as not that the epistaxis was caused or aggravated (permanently made worse) by Veteran's allergic rhinitis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  An explanation for all conclusions expressed must be provided.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of her astigmatism. The examiner is to be provided access to the electronic claims folders in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

Following a review of the claims file, the examiner  the examiner should answer the following questions:  (a) Does the Veteran's astigmatism constitute defect or disease? (b) If the Veteran's astigmatism is considered a defect, then was there any superimposed disease or injury in connection with the congenital defect during service? (c) If the astigmatism is a disease, what evidence establishes that the condition pre-existed service?  See November 1978 entrance examination report which did not note astigmatism at entrance.  Virtual VA entry #40, p.140/150.  Assuming that astigmatism preexisted service, is there evidence that there was natural progress of the disease process?

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  An explanation for all conclusions expressed must be provided.  

5.  Afford the Veteran VA examinations to address the current severity of the following conditions:
      a.  migraine headaches
      b.  vertigo
      c.  status-post breast reduction surgery
      d.  residual breast scars
      e.  bilateral elbow tendonitis
      f.  bilateral superficial spider veins of the calves
      g.  bilateral wrist overuse syndrome
      h.  bilateral patellofemoral syndrome of the knees
      i.  allergic rhinitis
      
The examiner is to be provided access to a copy of this remand, and the electronic claims files.  In accordance with the latest worksheets for rating each particular disorder, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the Veteran's disability.  A complete rationale for any opinions expressed must be provided.

6.  The Veteran should be notified that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2013).  

7.  After the completion of any action deemed appropriate, the appellant's claims should be readjudicated.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

